IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                September 11, 2009
                                No. 08-40108
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

ANGEL REYES-FIGUEROA,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 1:07-CR-614-ALL


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      Angel Reyes-Figueroa (Reyes) pleaded guilty to unlawfully attempting to
enter the United States after deportation. After sentencing, Reyes appealed his
sentence, specifically the eight-level aggravated felony enhancement based on
an earlier conviction for unauthorized use of a motor vehicle (UUMV) under
Texas law. Recognizing that circuit precedent foreclosed his argument, Reyes


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                No. 08-40108

moved for summary affirmance so that he could seek review in the Supreme
Court. We granted the motion and affirmed the district court. United States v.
Reyes-Figueroa, 282 F. App’x 220 (5th Cir. 2008). After Reyes petitioned for a
writ of certiorari, the Supreme Court vacated our decision and remanded the
case for consideration in light of Chambers v. United States, 129 S. Ct. 687
(2009). Reyes-Figueroa v. United States, 129 S.Ct. 998 (2009). Reyes has filed
an unopposed motion to vacate his sentence and remand for resentencing. As
the parties now agree, the district court committed a procedural error in
sentencing Reyes, and we therefore vacate the sentence and remand for
resentencing. See United States v. Armendariz-Moreno, ___ F.3d ___, 2009 WL
1653551 at *1 (5th Cir. June 15, 2009).
      Reyes’s motion is GRANTED, the sentence is VACATED. and the case is
REMANDED for further proceedings.




                                      2